 
 
II 
Calendar No. 52 
112th CONGRESS 1st Session 
H. R. 1231 
IN THE SENATE OF THE UNITED STATES 
 
May 16, 2011 
Received; read the first time 
 
 
May 17, 2011 
Read the second time and placed on the calendar 
 
AN ACT 
To amend the Outer Continental Shelf Lands Act to require that each 5-year offshore oil and gas leasing program offer leasing in the areas with the most prospective oil and gas resources, to establish a domestic oil and natural gas production goal, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reversing President Obama’s Offshore Moratorium Act.  
2.Outer Continental Shelf leasing programSection 18(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(a)) is amended by adding at the end the following: 
 
(5) 
(A)In each oil and gas leasing program under this section, the Secretary shall make available for leasing and conduct lease sales including— 
(i)at least 50 percent of the available unleased acreage within each outer Continental Shelf planning area considered to have the largest undiscovered, technically recoverable oil and gas resources (on a total btu basis) based upon the most recent national geologic assessment of the outer Continental Shelf, with an emphasis on offering the most geologically prospective parts of the planning area; and  
(ii)any State subdivision of an outer Continental Shelf planning area that the Governor of the State that represents that subdivision requests be made available for leasing.  
(B)In this paragraph the term available unleased acreage means that portion of the outer Continental Shelf that is not under lease at the time of a proposed lease sale, and that has not otherwise been made unavailable for leasing by law.  
(6) 
(A)In the 2012–2017 5-year oil and gas leasing program, the Secretary shall make available for leasing any outer Continental Shelf planning areas that— 
(i)are estimated to contain more than 2,500,000,000 barrels of oil; or  
(ii)are estimated to contain more than 7,500,000,000,000 cubic feet of natural gas.  
(B)To determine the planning areas described in subparagraph (A), the Secretary shall use the document entitled Minerals Management Service Assessment of Undiscovered Technically Recoverable Oil and Gas Resources of the Nation’s Outer Continental Shelf, 2006. .  
3.Domestic oil and natural gas production goalSection 18(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(b)) is amended to read as follows: 
 
(b)Domestic oil and natural gas production goal– 
(1)In generalIn developing a 5-year oil and gas leasing program, and subject to paragraph (2), the Secretary shall determine a domestic strategic production goal for the development of oil and natural gas as a result of that program. Such goal shall be— 
(A)the best estimate of the possible increase in domestic production of oil and natural gas from the outer Continental Shelf;  
(B)focused on meeting domestic demand for oil and natural gas and reducing the dependence of the United States on foreign energy; and  
(C)focused on the production increases achieved by the leasing program at the end of the 15-year period beginning on the effective date of the program.  
(2)2012–2017 program goalFor purposes of the 2012–2017 5-year oil and gas leasing program, the production goal referred to in paragraph (1) shall be an increase by 2027 of— 
(A)no less than 3,000,000 barrels in the amount of oil produced per day; and  
(B)no less than 10,000,000,000 cubic feet in the amount of natural gas produced per day.  
(3)ReportingThe Secretary shall report annually, beginning at the end of the 5-year period for which the program applies, to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the progress of the program in meeting the production goal. The Secretary shall identify in the report projections for production and any problems with leasing, permitting, or production that will prevent meeting the goal. .  
 Passed the House of Representatives May 12, 2011.Karen L. Haas,Clerk. 

May 17, 2011
Read the second time and placed on the calendar
